15‐940‐cr 
United States v. Rosemond 
 
                             UNITED STATES COURT OF APPEALS 
                                 FOR THE SECOND CIRCUIT 

                                                                     

                                       August Term 2015 

                    (Argued: April 6, 2016     Decided: November 1, 2016) 
                                                 
                                    Docket No. 15‐940‐cr 
                                                              

                                   UNITED STATES OF AMERICA,  
                                                                         
                                                       Appellee, 
 
                                                 v. 
                                                   
                                      JAMES J. ROSEMOND, 
                                                 
                                                   Defendant‐Appellant, 
 
   DEREK ANDRE ENGLISH, RONALD ANDERSON, BRIAN MCCLEOD, AKA Slim, 
  AKA Brian Connelly, AKA Joseph King, AKA Brian Conley, AKA John A. 
  Conley, SHAWN WILLIAMS, AKA William Shawn, JASON WILLIAMS, DERRICK 
   GRANT, RODNEY JOHNSON, AKA Rodney T. Hibbert, AKA Toree Johnson, 
                                    
                                     Defendants. 
                                                                     

                    ON APPEAL FROM THE UNITED STATES DISTRICT COURT 
                        FOR THE SOUTHERN DISTRICT OF NEW YORK 

                                                                     
Before: 
                        KEARSE, CABRANES, AND CHIN, Circuit Judges. 
                                                                                       
                                                           

            Appeal from a judgment of the United States District Court for the 

Southern District of New York (McMahon, C.J.), convicting defendant of murder 

for hire and related charges.  On appeal, defendant contends that 1) the district 

court erred in ruling that certain defense arguments would open the door to 

admission of statements made during a proffer session; 2) the district court erred 

in admitting evidence of prior bad acts; and 3) there was insufficient evidence to 

support the conviction.  We agree that the district court incorrectly applied the 

waiver provision in defendantʹs proffer agreement, and erred in precluding 

defense counsel from making certain arguments at trial.  Because the error was 

not harmless, we vacate the judgment of conviction, and remand for further 

proceedings consistent with this opinion.   

            VACATED AND REMANDED. 
                                                      
                       
                      SAMSON ENZER, Assistant United States Attorney 
                           (Elizabeth Hanft, Karl Metzner, Assistant United 
                           States Attorneys, on the brief), for Preet Bharara, 
                           United States Attorney for the Southern District 
                           of New York, New York, NY, for Appellee. 
                       
                      JONATHAN I. EDELSTEIN, Edelstein & Grossman, New 
                           York, NY, for Defendant‐Appellant.  
                                                      
 



                                          ‐2‐ 
 
                                                                                       
CHIN, Circuit Judge: 

                Defendant‐Appellant James J. Rosemond appeals a March 25, 2015 

judgment entered in the United States District Court for the Southern District of 

New York (McMahon, C.J.), following a jury trial, convicting him of murder for 

hire, conspiracy to commit murder for hire, murder through use of a firearm, and 

possession of a firearm, in violation of 18 U.S.C. §§ 1958, 924(c)(1)(A)(iii), and 

924(j).  Rosemond was the head of Czar Entertainment, a music label that 

engaged in a lengthy and violent feud with a rival company, Violator Records, 

and its rap group, G‐Unit.  The feud culminated in the fatal shooting of a G‐Unit 

associate, Lowell Fletcher.   

                Following his arrest for narcotics‐related charges, Rosemond 

participated in proffer sessions with the Government in hopes of reaching a 

cooperation agreement.  Rosemond and the Government signed a proffer 

agreement that prohibited the Government from using Rosemondʹs statements 

against him, except to rebut factual assertions made by him or on his behalf at a 

later proceeding.  During one such proffer session, law enforcement officers 

asked Rosemond if he knew that his and his associatesʹ actions in September 2009 

would lead to Fletcherʹs death.  Rosemond responded that he knew Fletcher 

would die.   



                                          ‐3‐ 
 
                                                                                        
             At Rosemondʹs first trial for his role in Fletcherʹs murder, the district 

court ruled that any argument by defense counsel that the Government had 

failed to prove that Rosemond had intended to murder ‐‐ as opposed to merely 

shoot ‐‐ would open the door to admitting his proffer statement.   The first trial 

resulted in a mistrial, and at the second trial the district court adhered to its prior 

rulings as to the proffer statements.  As a consequence, Rosemond limited his 

defense.  He was convicted on all counts.   

             On appeal, Rosemond contends that 1) the district court erred in 

ruling that certain defense arguments would open the door to the admission of 

statements made during a proffer session; 2) the district court erred in admitting 

evidence of prior bad acts; and 3) there was insufficient evidence to support the 

conviction.  We conclude that the district court erred in unduly restricting 

Rosemondʹs ability to defend against the charges, and that such error was not 

harmless.  Accordingly, we vacate the judgment and remand for a new trial. 

                                 BACKGROUND   

I.    The Facts 

             Because Rosemond appeals his convictions following a jury trial, 

ʺour statement of the facts views the evidence in the light most favorable to the 

government, crediting any inferences that the jury might have drawn in its 



                                          ‐4‐ 
 
                                                                                         
favor.ʺ  United States v. Dhinsa, 243 F.3d 635, 643 (2d Cir. 2001) (quoting United 

States v. Salameh, 152 F.3d 88, 107 n.1 (2d Cir. 1998) (per curiam)).  At trial, the 

Government elicited testimony from three cooperating witnesses ‐‐ Khalil 

Abdullah, Mohammed Stewart, and Brian McCleod ‐‐ about the violent hip hop 

feud between Czar Entertainment and G‐Unit and the events leading up to 

Fletcherʹs death.     

       A.     The Feud  

              Rosemond was the owner of Czar Entertainment, a music business 

that represented and managed various hip hop and rap musicians, including rap 

artist Jayceon Taylor.  Czar had a longstanding and violent rivalry with Violator 

Records and its rap group, G‐Unit, featuring Curtis Jackson, Marvin Bernard, 

and Lloyd Banks.  The dispute arose in part after Jackson publicly insulted 

Taylor on Hot 97, a New York hip hop radio station, in February 2005.  After 

hearing what was said on the radio, Rosemond told his associate, Mohammed 

Stewart, to accompany Taylor to Hot 97 to ʺmake sure nothing happen[ed] to 

him.ʺ  App. 309.  When Taylor arrived at Hot 97, someone started shooting into 

the crowd outside the radio station.  Taylorʹs friend was shot in the leg.  Later 

that day, Stewart had another Czar associate shoot up the front door of Violator 

Records.  Rosemond paid Stewart $2,000 for that shooting.   



                                           ‐5‐ 
 
                                                                                      
             Rosemond had another altercation with G‐Unit in December 2006 at 

an award ceremony at the Apollo Theater in Harlem.  Marvin Bernard of G‐Unit 

confronted Rosemond at the event about Taylor ʺtalking recklessʺ about G‐Unit 

frontman, Curtis Jackson.  App. 258.  In anticipation of a shooting, Rosemond left 

through a side exit with his associates, including Khalil Abdullah.  After they left 

the Apollo, Rosemond and Abdullah followed Bernardʹs car and shot fifty 

rounds into it when it pulled over.  Following the Apollo incident, a meeting was 

organized by music industry mogul, Sean Combs, between Rosemond and G‐

Unitʹs manager, Christopher Lighty, to make peace between the groups.  The 

meeting got heated and resulted in Rosemond getting ʺmushed in the faceʺ by 

Lighty.  App. 260.  Rather than quell the feud, the meeting only increased 

tensions between the groups.   

      B.     Assault of Rosemondʹs Son and Subsequent Retaliation 

             On March 20, 2007, three G‐Unit associates ‐‐ Marvin Bernard, Jaleel 

Walter, and Lowell Fletcher ‐‐ were leaving Violatorʹs office when they saw a 14 

year‐old boy wearing a sweatshirt bearing the Czar Entertainment logo.  They 

confronted him, pushed him up against a wall, slapped him, and threatened him 

with a gun.  A parking attendant at the garage across the street saw what was 




                                         ‐6‐ 
 
                                                                                       
happening and yelled at them to break it up.  The G‐Unit associates got into a 

black Suburban and drove away.   

             The boy was Rosemondʹs son.  When Rosemond found out about the 

incident later that day, he was furious and immediately sent Stewart to cut a G‐

Unit associate with a razorblade.  Stewart testified that Rosemond was so 

disturbed by the attack on his son that he sought to retaliate in ʺthree waysʺ: 

ʺthrough the law, through music and through streets.ʺ  App. 315. 

             Rosemond first sought out assistance from law enforcement.  

Rosemondʹs son reported the incident to the police and identified Fletcher and 

Bernard as his attackers.  Criminal charges were brought against them both.   

Fletcher eventually pled guilty to assault and endangering the welfare of a child, 

and began serving a term of imprisonment in Mohawk Correctional Facility.   

Next, on the musical front, Rosemond organized conferences with hip hop 

figures to ʺtalk about the guns and violence in hip‐hop.ʺ  App. 315.  Taylor also 

wrote a song about the feud.    

             The real retaliation, however, was achieved through ʺviolence in the 

streetsʺ where ʺ[t]he objective was to shoot somebody.ʺ  App. 315.  Violence 

between the two gangs began to ratchet up.   A month after the slapping 

incident, in April 2007, Rosemond claimed to have shot thirty rounds into 



                                         ‐7‐ 
 
                                                                                       
Bernardʹs motherʹs house in Queens.  Over the next couple of years, he and his 

associates continued to target G‐Unit members.  For instance, Stewart threw 

Molotov cocktails at and shot rounds into G‐Unit associate Walterʹs house and 

car in Staten Island, and another Czar associate was paid $5,000 for having a G‐

Unit jeep torched in New Jersey.  There were various unsuccessful attempts to 

shoot Bernard, Walter, Lighty, and their homes, cars, and family members by 

Rosemond, Stewart, and other Czar associates.  At one point, after spotting G‐

Unit members enter a van, Rosemond ʺtried to make it a coffinʺ by shooting it 

up.  App. 320. 

             Stewart testified to statements made by Rosemond during this time, 

including ʺsomething like theyʹre not going to understand what it is until theyʹre 

carrying a coffin.ʺ  App. 315. 

      C.     The Fletcher Murder 

             Meanwhile, Fletcher ‐‐ one of the assailants of Rosemondʹs son ‐‐ 

was serving his state sentence at Mohawk Correctional Facility, where his 

presence came to the attention of another inmate, Brian McCleod.  Unbeknownst 

to Fletcher, McCleod was a friend of Rosemond.  McCleod and Rosemond had 

spent time in jail together in the late 1990s and worked together in the music and 

drug business after they were released.  McCleod had been serving a New York 



                                        ‐8‐ 
 
                                                                                    
state prison term for possession of cocaine he removed from a stash house at 

Rosemondʹs behest in 2004.   

             On August 10, 2009, McCleod was released on parole.  Shortly 

thereafter, he met with Rosemond and told him that he ʺhad a line on [i.e., had 

access to] . . . the individual [who] slapped [Rosemondʹs] son,ʺ referring to 

Fletcher.  App. 480.  In response, Rosemond said that ʺsince his son had been 

assaulted, he hadnʹt been able to sleep,ʺ and that he had been ʺhitting them 

everywhere they turn,ʺ including shooting their cars in front of the Apollo, 

blowing up their cars in South Beach, and shooting their homes.  App. 481.  

Rosemond told McCleod that he wished he had known where Fletcher was 

incarcerated earlier, as he would have paid $10,000 ʺfor anybody who would 

have marked him, who would have scarred him,ʺ meaning ʺ[t]hat he would have 

paid someone [that amount] to cutʺ Fletcher.  App. 482. 

             Rosemond met McCleod a week later and told him that he would 

pay $30,000 to anyone who ʺcould bring [Fletcher to] him.ʺ  App. 485.  Rosemond 

said he would ʺhit him so fast and so hard, heʹs not even going to realize itʹs 

coming.ʺ  App. 486.  He ʺwas talking about shootingʺ Fletcher.  Id.  McCleod 

suggested involving Derrick Grant, a trusted associate.  Rosemond agreed.  The 

next day, McCleod went to see Grant and told him that Rosemond ʺhad 30,000 



                                         ‐9‐ 
 
                                                                                          
for anybody who would bring [Fletcher] to him.ʺ  App. 490.  Grant agreed to be 

the shooter.   

             Later that week, McCleod learned from a source that Fletcher was 

soon to be released from prison and had already been transferred to Queensboro, 

a temporary holding facility for those about to be released.  McCleod informed 

Rosemond, who told McCleod to get in touch with Grant and Jason Williams, 

Rosemondʹs chauffeur.  On September 11, 2009, McCleod and Williams drove to 

Queensboro, contemplating the possibility that ʺif something could happen,ʺ 

they would ʺmaybe even do the deed that day,ʺ meaning ʺ[t]he shooting.ʺ  App. 

494.  When they arrived, however, McCleod learned that Fletcher had already 

been released.  McCleod instead reached Fletcher by phone and ʺwelcomed him 

home.ʺ  App. 502.  During that phone call, McCleod suggested that they ʺget 

together, talk it up, get with some girls, [and] have some drinksʺ in the ʺnear 

future.ʺ  App. 502.  He also indicated that he had some money to give Fletcher to 

help him get on his feet.  This was all to ʺartificially aid the relationshipʺ to get 

Fletcher to ʺtrustʺ him and ʺhave an expectation and a reason to speak to 

[McCleod] in the future.ʺ  App. 503. 

             Later that month, Rosemond instructed Williams to give McCleod 

money to buy a new, temporary phone to be used exclusively for speaking with 



                                          ‐10‐ 
 
                                                                                        
Fletcher.  Rosemond asked McCleod if he could ʺhandle the actual deed, the 

actual act of bringing Lowell Fletcher to a location, shooting Lowell Fletcher,ʺ 

because, if not, he could get someone else to do it.  App. 506‐07.  McCleod 

assured him that ʺ[e]verythingʹs good.ʺ  App. 507. 

             At some point during this period, Rosemond told Abdullah about 

how he had McCleod ʺline [Fletcher] up for when he get homeʺ and that ʺthese 

dudes ainʹt gonna be happy until they go to a funeral.ʺ  App. 266.  

             On September 25, 2009, McCleod again met with Rosemond. 

Rosemond showed McCleod on his Blackberry what he had been told was 

Fletcherʹs address in the Bronx to determine whether it ʺwould . . . be a good 

location to . . . actually have the shooting.ʺ  App. 512.  They agreed that McCleod 

would go to the address to see if it was a suitable location for a shooting, and 

report back to Rosemond.  A code was created: if McCleod thought the location 

was safe, he would tell Rosemond, ʺI got with the girl, I like herʺ; if he did not, he 

would say, ʺI donʹt like her, not good chemistry.ʺ  App. 515.  Once he visited the 

building on West 161st Street in the Bronx, McCleod saw ʺcameras everywhere,ʺ 

and testified that he texted Rosemond back saying, ʺno, I donʹt like the girl, no 

chemistry.ʺ  App. 517. 




                                         ‐11‐ 
 
                                                                                        
             On September 26, 2009, McCleod, Williams, and Grant went out 

looking for a better location for the shooting.  They settled on a dark, quiet area 

near the 4 Train station on Mount Eden Avenue in the Bronx.  McCleod arranged 

to meet Fletcher there the following evening.  He sent Rosemond a text that said, 

ʺI got a hot date,ʺ to which Rosemond responded, ʺOK. Have fun.ʺ  App. 539. 

             The next day, before Fletcher was expected to arrive, McCleod and 

Williams met Grant at the agreed‐upon location on Mount Eden Avenue.  

Rosemond had also sent two other Czar associates ‐‐ Rodney Johnson and Shawn 

Williams ‐‐ to serve as backup.  McCleod and Fletcher then exchanged a series of 

phone calls as McCleod sought to lure Fletcher to the spot where Grant was 

waiting for him.  McCleod told Grant ‐‐ the gunman ‐‐ to take his position.  When 

the time came, Grant shot Fletcher five times in the back using a silencer and gun 

provided to him by Rosemond.  Fletcher died shortly thereafter.  In return, 

Rosemond paid McCleod and Grant with a kilogram of cocaine, worth 

approximately $30,000.   

             After Fletcherʹs death, Rosemond told Abdullah what had 

transpired, saying, ʺYo, the bitch is out of hereʺ and ʺdude checked out.ʺ  App. 

267‐68. 




                                        ‐12‐ 
 
                                                                                          
           D.         Rosemondʹs Arrest and Proffer Session 

                      Prior to the indictment in this case, Rosemond was arrested and 

prosecuted for narcotics‐related offenses in the Eastern District of New York.1  In 

response to those charges, Rosemond participated in proffer sessions with the 

Government in hopes of reaching a cooperation agreement.  A proffer agreement 

was executed, stipulating that the Government would not use any of Rosemondʹs 

statements made during the proffer sessions against him, except that they could 

be used ʺas substantive evidence to rebut, directly or indirectly, any evidence 

offered or elicited, or factual assertions made, by or on behalf of [Rosemond] at 

any stage of a criminal prosecution.ʺ  App. 212.  

                      During one such proffer session, ʺRosemond was asked if he 

understood that, as a result of the actions he took with others in September 2009, 

Lowell Fletcher would be killed.ʺ  App. 204.  The notes taken during the proffer 

session state that Rosemond ʺresponded affirmativelyʺ and ʺknew [Fletcher] was 

going to be dead.ʺ  Id.   




                                              
           1  In the Eastern District of New York, Rosemond was convicted of engaging 
in a continuing criminal enterprise and numerous related narcotics, firearms, and 
money laundering counts.  He was sentenced principally to life imprisonment.  See 
United States v. Rosemond, 595 F. Appʹx 26 (2d Cir. 2014) (summary order) (substantially 
affirming convictions and sentence).   


                                                 ‐13‐ 
 
                                                                                        
II.   The Proceedings Below 

      A.     The First Trial 

             A seven‐count indictment was filed against Rosemond and his co‐

defendant, Rodney Johnson, charging them both with conspiracy to commit 

murder for hire, murder for hire, murder through use of a firearm, and 

possession of a firearm during murder for hire.  Only Johnson was named in the 

remaining counts of the indictment, which related to the drug conspiracy and 

were substantially the same as the charges Rosemond had already been 

convicted of and sentenced for in the prior proceeding.  A joint trial was held.    

             Brian McCleod testified for the Government as a cooperating 

witness.  During the Governmentʹs direct examination, McCleod testified that 

Rosemond had never used the words ʺmurderʺ or ʺkillʺ in connection with 

Fletcher.  He also testified that he had previously told the prosecutors that he 

ʺdid not think this was going to be a murder,ʺ and that he ʺknew there was going 

to be a shooting,ʺ but ʺwas telling [himself] nobody was going to get killed.ʺ  

App. 176.  Defense counsel thoroughly examined this subject on cross‐

examination, emphasizing that McCleod had previously told the prosecutors that 

he believed he was participating only in a shooting, not a murder.  McCleod 




                                        ‐14‐ 
 
                                                                                  
admitted that he had repeatedly told prosecutors that he did not believe a 

murder would take place.   

              Defense counsel also asked McCleod if Rosemond had ever in fact 

told McCleod to murder Fletcher prior to the shooting.  McCleod admitted that 

he had never discussed ʺmurderingʺ or ʺkillingʺ Fletcher with either Rosemond 

or Grant.  His cross‐examination included the following exchanges:    

              Q.     While weʹre on that, Mr. Rosemond never told 
                     you that he wanted you to murder Lowell 
                     Fletcher, correct? 
              A.     No, sir. 
              Q.     Mr. Rosemond never told you that he wanted you 
                     to enter into a conspiracy to murder Lowell 
                     Fletcher, did he?  
              A.     No one talks like that.  No, sir. 
              Q.     Well, I donʹt know about no one, but certainly in 
                     this case, Mr. Rosemond never used those words, 
                     never said those words to you in any of the 
                     meetings he had with you.  Yes or no, isnʹt that 
                     correct? 
              A.     He never used those words.  No, sir. 

App. 188.  

              Q.     Did you say to Mr. Grant, hey, listen, there is 
                     $30,000 on the table for us to kill Lowell Fletcher?  
                     Did you say anything like that to Derrick Grant 
                     back at that time?  Yes or no, Mr. McCleod. 
              A.     No, sir. 

App. 188. 



                                           ‐15‐ 
 
                                                                                               
                      Q.         Incidentally, up to this point, where youʹre on 
                                 Mount Eden Avenue, as we have it from your 
                                 direct testimony, you had no conversation with 
                                 Mr. Rosemond about murdering.  Mr. Rosemond 
                                 never asked you to murder Lowell Fletcher, 
                                 correct? 
                      A.         No, he did not. 
                      Q.         In fact, you had had no conversation up to this 
                                 point with Derrick Grant about murdering 
                                 Lowell Fletcher, had you? 
                      A.         No, I had not. 
                      Q.         In fact, you had no conversation with Rodney 
                                 Johnson or Jason Williams about murdering 
                                 Lowell Fletcher, isnʹt that true? 
                      A.         That is true. 

App. 190.  

                      The Government submitted a letter brief the next day, asserting that 

defense counselʹs questioning opened the door to Rosemondʹs proffer statements 

because it implicitly argued that ʺRosemond did not intend to have Fletcher 

murdered.ʺ  App. 204.  For the same reason, the Government took issue with 

defense counselʹs opening, which included a statement that McCleod would 

testify that he ʺdidnʹt know it was a murder; Jim Rosemond never told [him] to 

murder anybody.ʺ2  App. 205.  The Government argued that while questions 


                                              
           2  The Government also argued that certain questions posed by defense 
counsel to the medical examiner about the caliber of the gun used furthered the implicit 
argument that Rosemond did not intend to murder Fletcher, and thus triggered 


                                                     ‐16‐ 
 
                                                                                                                                                 
solely focused on impeaching McCleod with his prior inconsistent statements 

did not open the door to the proffer statement, other questions ʺwere posed in 

order to elicit answers indicating that no mention of ʹmurderʹ or ʹkillingʹ had been 

made.ʺ  App. 210.  The ʺonly conceivable purposeʺ of these questions, according 

to the Government, was to ʺimply to the jury that, in fact, Rosemond is not guilty 

of Counts One through Four of the Indictment because Rosemond did not intend 

to participate in a murder.ʺ  Id.  

                      The trial court heard argument the next morning and ruled from the 

bench that afternoon.  A written ruling was issued later that day.  The trial court 

concluded that the questions limited to prior statements were acceptable forms 

of impeachment with a prior inconsistent statement, but that the other questions 

‐‐ focusing on the fact that Rosemond did not actually use the words ʺmurderʺ or 

ʺkillʺ ‐‐ triggered Rosemondʹs proffer agreement waiver because they implicitly 

asserted that the object of the conspiracy was something less than murder.  The 

trial court declined, however, to admit the proffer statement, to avoid a Bruton 

problem for Rosemondʹs co‐defendant, Rodney Johnson.  The court made clear 

that if the trial involved Rosemond alone, it would have admitted the proffer 

                                                                                                                                                  
Rosemondʹs proffer agreement waiver.  The trial court found that the alleged 
implication of such questions ‐‐ that a small‐caliber gun would not be used for a murder 
– did not support such an argument.   


                                                                     ‐17‐ 
 
                                                                                        
notes.  Instead, the court decided to ʺcabinʺ Rosemondʹs closing argument as 

follows:  

             [Defense counsel] can certainly attack the credibility of 
             Mr. McCleod on the ground that he has given 
             inconsistent statements in the past, and the jury will be 
             carefully instructed on the prior inconsistent statement 
             rule.  He can argue in general terms that the 
             Government has not proven all or certain of the 
             elements of the charged crimes beyond a reasonable 
             doubt.  He can argue that the Governmentʹs proof fails 
             to establish beyond a reasonable doubt the existence of 
             a conspiracy, for example, because its evidence comes 
             out of the mouths of admitted liars.  What he cannot do is 
             argue that the Government has failed to prove that the object 
             of the conspiracy and the intent of Rosemond was to murder 
             Lowell Fletcher, as opposed to simply shooting him, or 
             assaulting him, or doing violence to him.  That argument is 
             inconsistent with a factual assertion made during his 
             proffer, and so is not available to him.  

App. 238 (emphasis added).   Defense counsel so cabined his argument, focusing 

instead on the cooperating witnessesʹ motive to lie.   

             The jury was unable to reach a verdict on the murder for hire 

charges against either defendant.  The court declared a mistrial.   

      B.     The Second Trial  

             A second trial was held as to Rosemond alone on the same charges.  

Prior to cross‐examining McCleod, defense counsel sought to clarify the 

permissible scope of his questions so as to not ʺrepeat what took place at the last 



                                         ‐18‐ 
 
                                                                                         
proceedings.ʺ  App. 659.  Defense counsel then stated his interpretation of the 

district courtʹs prior ruling, that is, that he could elicit only prior inconsistent 

statements.  The Government ʺagree[d] with that interpretation, as long as 

[defense counsel] d[id] not argue in summation that this was merely a shooting 

based on those answers.ʺ  Id.  The district court also agreed, stating that defense 

counsel would be ʺentitled to examine, as indeed the prosecutor examined, about 

the statements that were or were not made.ʺ  App. 659‐60.   

             During McCleodʹs testimony, he was not asked ‐‐ either on direct 

examination by the Government or on cross‐examination by defense counsel ‐‐

about his prior statements to prosecutors or whether Rosemond used the words 

ʺmurderʺ or ʺkillʺ when discussing the Fletcher shooting.   

             During redirect, the prosecutor asked McCleod how he came to the 

realization that Fletcher was murdered, rather than ʺmerely shot.ʺ  App. 681.  

McCleod answered as follows: 

      A:     . . . [T]his is much too much planning for just a simple 
             shot.   
      Q:     In any conversation you had with James Rosemond, did 
             he ever say to you, Donʹt kill Lowell Fletcher?  
      A:     Mr. Rosemond never mentioned killing Fletcher at all.  
             . . .  
      Q:     Why did you tell the government on [previous] 
             occasions that this was a shooting?  


                                          ‐19‐ 
 
                                                                                      
      A:     The first time and even up until now I just ‐‐ I had some 
             very serious issues with admitting to myself that I 
             participated in the murder of another man to [sic] looks 
             like me, especially considering my family history. . . .  I 
             guess I felt guilty.  My motherʹs going through it.  My 
             brother was murdered.  He was shot.  And here I am 
             doing the exact same thing.  
             . . .  
      Q:     What words did Rosemond use when he was talking to 
             you about what to do to Lowell Fletcher?  
      A:     Well, . . . initially he just said he was going to hit him so 
             hard and so fast he wasnʹt going to see it coming 
             And after that, it was, Am I sure I can handle it?  Am I 
             sure that Derrick, and I can handle it on our own?  
       
App. 682‐83.  Defense counsel did not re‐cross McCleod about his prior 

statement about not knowing that a murder was to occur.   

             Again, prior to summation, the court reiterated its ruling that 

Rosemond could not argue that ʺthis was a mere shootingʺ because they had 

ʺbeen through that.ʺ  App. 703 (ʺBeen there; done that.  If the argument is made, 

we will stop; we will read the proffer agreement; and then we will pick up and 

move on.  The one advantage to having a do‐over is that [defense counsel] hav[e] 

been through this once before, and have, I think, been very careful . . . .ʺ).   

             This time, the jury convicted Rosemond on all counts.  He was 

sentenced to life plus 20 years, consisting of concurrent mandatory life terms on 

the murder for hire and murder for hire conspiracy convictions, and two 


                                          ‐20‐ 
 
                                                                                       
additional consecutive ten‐year terms on the firearms charges.  18 U.S.C. 

§§ 924(c), (j).   

               This appeal followed.   

                                    DISCUSSION 

               Three issues are presented: (a) the interpretation of Rosemondʹs 

proffer agreement; (b) the admission of uncharged acts; and (c) the sufficiency of 

the evidence on the element of intent.  Because we vacate Rosemondʹs conviction 

on the ground that the district court improperly interpreted the scope of his 

proffer agreement waiver, we do not reach Rosemondʹs second argument.  As to 

the third issue, we conclude that there was sufficient evidence to support 

Rosemondʹs conviction, and therefore decline to direct the district court to enter a 

judgment of acquittal.    

I.     The Proffer Agreement Waiver 

               Rosemond argues that the district courtʹs rulings during the first 

trial ‐‐ which extended to the second ‐‐ unduly restricted the permissible scope of 

his lawyerʹs argument and questioning of witnesses, in violation of the Sixth 

Amendment.  We agree, and conclude that the error was not harmless.   




                                          ‐21‐ 
 
                                                                                           
      A.     Waiver 

             As a preliminary matter, the Government contends that Rosemond 

has waived this argument absent any plain error by failing to renew his objection 

at the second trial.  The contention fails.  Where a defendant has made his 

position clear, further objections to ʺrulings or orders of the court are 

unnecessaryʺ to preserve a claim of error for appellate review.  Fed. R. Crim. P. 

51(a); see Thornley v. Penton Publʹg, Inc., 104 F.3d 26, 30 (2d Cir. 1997) (ʺBecause 

[plaintiff] argued its position to the district judge, who rejected it, a further 

exception after [the ruling] would have been a mere formality, with no 

reasonable likelihood of convincing the court to change its mind on the issue.ʺ); 

United States v. Lewis, 823 F.3d 1075, 1082 (7th Cir. 2016) (ʺ[T]here is no need for a 

party to state an ʹexceptionʹ to a court ruling that has already been made.ʺ).  The 

purpose of the appellate waiver rule is ʺto induce the timely raising of claims and 

objections, which gives the district court the opportunity to consider and resolve 

them.ʺ  Puckett v. United States, 556 U.S. 129, 134 (2009).  

             The trial court was given such an opportunity here.  As discussed 

above, the issue was fully litigated during the first trial and resulted in a ruling 

by the district court.  At the second trial, the court stated that its prior rulings 

remained in effect.  The Government argues that the district court was not given 



                                          ‐22‐ 
 
                                                                                         
an opportunity to revisit its prior rulings given the different context of the new 

trial, but does not point to any change in circumstances that would have had a 

material effect on the trial courtʹs decision had it been brought to its attention.  

Thus, taking further exception under the circumstances would have been futile.  

See Rose v. N.Y.C. Bd. of Educ., 257 F.3d 156, 160 (2d Cir. 2001). 

      B.     Applicable Law 

             Under Rule 410 of the Federal Rules of Evidence, ʺa statement made 

during plea discussions with an attorney for the prosecuting authority if the 

discussions did not result in a guilty pleaʺ is not ʺadmissible against the 

defendant who made the plea or participated in the plea discussions.ʺ  Fed. R. 

Evid. 410(a)(4); see also Fed. R. Crim. P. 11(f) (ʺThe admissibility or inadmissibility 

of a plea, a plea discussion, and any related statement is governed by Federal 

Rule of Evidence 410.ʺ).  The protections of Rule 410, however, may be waived so 

long as the defendant agrees to the waiver knowingly and voluntarily.  United 

States v. Mezzanatto, 513 U.S. 196, 209‐10 (1995).  In Mezzanatto, the Supreme 

Court deemed enforceable a waiver provision allowing the Government to use a 

defendantʹs statements made during plea negotiations to impeach him when he 

testified in a manner inconsistent with those statements.  Id. at 198‐99.   




                                          ‐23‐ 
 
                                                                                    
              We considered a more expansive waiver in United States v. Velez, one 

that allowed the Government to introduce the plea negotiation statements not 

only when the defendant testified inconsistently, but also when the defense 

presented contradictory other evidence or even arguments.  354 F.3d 190, 195 (2d 

Cir. 2004).  We concluded that ʺfairness dictates that the agreement be enforcedʺ 

according to its terms, notwithstanding the disparity in bargaining power.  Id. at 

196 (ʺIf the proffer agreement is not enforced, a defendant will have less 

incentive to be truthful, for he will know that his proffer statements cannot be 

used against him at trial as long as he does not testify, even if he presents 

inconsistent evidence or arguments.ʺ (quoting United States v. Gomez, 210 F. 

Supp. 2d 465, 475 (S.D.N.Y. 2002)); see also United States v. Krilich, 159 F.3d 1020, 

1026 (7th Cir. 1998).   

              Proffer agreements are contracts to be interpreted according to 

ordinary principles of contract law.  United States v. Liranzo, 944 F.2d 73, 77 (2d 

Cir. 1991).  Like all contracts, proffer agreements must be interpreted ʺto give 

effect to the intent of the parties.ʺ  United States v. Barrow, 400 F.3d 109, 117 (2d 

Cir. 2005) (quoting Liranzo, 944 F.2d at 77).  We consider the district courtʹs 

interpretation of the scope of a proffer agreement waiver de novo and its 

evidentiary rulings for abuse of discretion.  Barrow, 400 F.3d at 117.   



                                          ‐24‐ 
 
                                                                                 
             In determining whether a defendant has triggered the type of waiver 

contained in Rosemondʹs proffer agreement, we ask first whether there has been 

any evidence offered or elicited, or ʺfactual assertionʺ made, by or on behalf of 

the defendant that would trigger the Rule 410 waiver, and second, if so, whether 

the proffer statement ʺfairly rebut[s]ʺ the fact asserted or evidence offered or 

elicited. See Barrow, 400 F.3d at 117‐21.  If the defendant makes a factual assertion 

at trial that contradicts a statement made during the proffer session, the 

Government may then offer the earlier proffer statement to rebut the assertion 

being made at trial.  Id. at 120.  Rebuttal is ʺnecessarily a flexible concept,ʺ id., and 

not ʺlimited to evidence that directly contradicts what it opposes; rather, rebuttal 

encompasses any evidence that the trial judge concludes fairly counters and casts 

doubt on the truthfulness of factual assertions advanced, whether directly or 

implicitly, by an adversary,ʺ id. at 121. 

             In United States v. Barrow, we held that a waiver provision 

substantially similar to the one in this case applied to any factual assertions made 

by or on behalf of the defendant, whether made ʺdirectly or implicitly,ʺ during 

counselʹs opening argument or through cross‐examination.  400 F.3d at 119.  We 

made clear, however, that ʺ[t]he mere fact that a defendant pleads not guilty and 

stands trial is not a factual assertion that triggers the proffer agreement waiver.ʺ  



                                             ‐25‐ 
 
                                                                                         
Id. at 118.  Defense counsel may also ʺattempt to demonstrate why the facts put 

in evidence by the prosecution are insufficient,ʺ and ʺchallenge[] the sufficiency 

of government proof on elements such as knowledge, intent, identity, etc.,ʺ 

without triggering the factual assertion requirement of the waiver.  Id. at 119.  In 

other words, the proffer agreement does not bar a defendant from arguing that 

the Government has failed to meet its burden of proof.   

             We reiterated this rule in United States v. Oluwanisola, concluding 

that defense counsel must be permitted to ʺdraw the juryʹs attention to the lack of 

evidenceʺ presented on specific elements without triggering the waiver.  605 F.3d 

124, 132 (2d Cir. 2010).  There, we vacated a conviction where defense counsel 

was precluded, except to an extent in summation, from arguing that specific 

elements had not been proven without triggering the proffer waiver.  Id.  To hold 

otherwise, we explained, would prevent defense counsel from challenging the 

Governmentʹs lack of evidence on a particular element, even where the 

Government ʺfailed to introduce any evidence on a certain element.ʺ  Id.    

             The line between challenging the sufficiency of the Governmentʹs 

evidence and implicitly asserting new facts can be a fine one.  See United States v. 

Roberts, 660 F.3d 149, 158 (2d Cir. 2011) (admitting that this ʺdistinction is more 

easily stated than appliedʺ).  When the defense introduces an exhibit or offers 



                                         ‐26‐ 
 
                                                                                         
testimony of a defense witness, there is a greater likelihood that new facts are 

being asserted.  See id. at 163 (concluding that the waiver provision was triggered 

when defense counsel ʺput documentary evidence before the jury to imply facts 

that contradicted the defendantʹs proffer statementsʺ).  But ʺ[p]articular caution 

is required when the purported fact is asserted by counsel rather through 

witness testimony or exhibits.ʺ  Id. at 158.  In evaluating defense arguments and 

questions, we have advised district courts to ʺconsider carefully what fact, if any, 

has actually been implied to the jury before deciding whether proffer statements 

fairly rebut it.ʺ  Barrow, 400 at 119; accord Oluwanisola, 605 F.3d at 132.   

             This distinction is illustrated by our treatment of cross‐examination 

questions that attack a witnessʹs credibility.  On the one hand, defense counsel 

may cross‐examine a witness ʺin a way that cast[s] doubt on his credibility,ʺ 

Roberts, 660 F.3d at 163, as well as ʺchalleng[e] a witnessʹs perception or 

recollection of an event,ʺ Barrow, 400 F.3d at 119.  Such attacks ʺdo[] not 

necessarily imply that the event did not occur, only that the witness may not 

have seen or reported it accurately,ʺ and thus primarily implicate the 

Governmentʹs burden of proving each element beyond a reasonable doubt.  Id.; 

see also Krilich, 159 F.3d at 1025‐26.  For example, in Oluwanisola, defense counsel 

asked a series of questions implying that a cooperating witness was fabricating 



                                          ‐27‐ 
 
                                                                                      
his testimony that he saw the defendant perform certain incriminating acts.  605 

F.3d at 132.  We held that such questioning should not be construed as an 

implicit factual assertion that the defendant did not actually perform those 

incriminating acts.  Id. at 133 (ʺThere is no inconsistency or contradiction between 

a defendantʹs admission that he robbed the bank and his challenge to a witnessʹs 

testimony that the witness saw the defendant rob the bank and recognizes the 

defendant.ʺ).   

             On the other hand, questions ʺaccusing a witness of fabricating an 

eventʺ can implicitly assert that the event did not take place, and may, 

depending on the context, satisfy the factual assertion requirement.  Barrow, 400 

F.3d at 119 (emphasis added).  In Barrow, defense counsel affirmatively argued 

during opening statements that the defendant had been mistaken for someone 

else and that the true culprit was the cooperating witnessʹs brother.  Defense 

counsel then accused that Government witness during cross: ʺYou made up 

about meeting the [confidential informant] there that day, didnʹt you?ʺ  Id. at 114.  

There, in light of his opening statement, defense counselʹs question implicitly 

asserted that no meeting in fact took place ʺbecause his theory of mistaken 

identity depended on that fact.ʺ  Oluwanisola, 605 F.3d at 133 (discussing Barrow).   




                                        ‐28‐ 
 
                                                                                         
             To be sure, implicit in questions and arguments regarding witness 

fabrication, perception, or recollection will often be the claim that the event did 

not occur the way the Government suggests.  Absent an affirmative assertion of 

fact contradicting the proffer agreement, however, such questions will usually be 

insufficient to trigger the ʺfactual assertionʺ requirement of the proffer waiver.   

             To summarize, the following are not factual assertions sufficient to 

trigger the waiver provision in a proffer agreement:  

                   pleading not guilty, see Barrow, 400 F.3d at 118; Krilich, 159 

             F.3d at 1025; 

                   arguing generally that the Government has not met its burden 

             of proof, see Barrow, 400 F.3d at 119;  

                   arguing specifically that the Government has failed to prove 

             particular elements of the crime, such as intent, knowledge, identity, 

             etc., see id. at 119;  

                   cross‐examining a witness in a manner to suggest that he was 

             lying or mistaken or was not reporting an event accurately, see 

             Oluwanisola, 605 F.3d at 132‐33; Barrow, 400 F.3d at 119; Krilich, 159 

             F.3d at 1025 (ʺImpeachment of a witness need not be ʹcontrary toʹ or 




                                         ‐29‐ 
 
                                                                                                  
                      ʹinconsistent withʹ a defendantʹs admission of guilt in a bargaining 

                      proffer.ʺ);3  

                                cross‐examining a police officer about discrepancies between 

                      his testimony and his earlier written report, see Barrow, 400 F.3d at 

                      115, 119; and  

                                arguing that the Government failed to present corroborating 

                      evidence, see Roberts, 660 F.3d at 158‐59.  

                      The following are factual assertions that will trigger the waiver:  

                                asserting, in an opening statement, that someone other than 

                      the defendant was the real perpetrator of the crime, see Barrow, 400 

                      F.3d at 114, 119; 

                                accusing an officer, in cross‐examination, that he had 

                      fabricated a meeting with a confidential informant where defense 

                      counsel had argued mistaken identity in his opening statement, see 

                      id.; see also Oluwanisola, 605 F.3d at 132‐33;  

                                arguing that a shooting was ʺan intended kidnapping gone 

                      wrong,ʺ when the defendant admitted in a proffer session that the 

                                              
           3 We do not foreclose the possibility that, in unusual circumstances not 
presented here, such cross‐examination could suffice to trigger the ʺfactual assertionʺ 
requirement of a proffer waiver.   


                                                     ‐30‐ 
 
                                                                                      
              shooting was ʺan intentional murder,ʺ Gomez, 210 F. Supp. 2d at 472 

              (noted with approval in Velez, 354 F.3d at 195‐96); and  

                   proffering documentary evidence that implied that a 

              cooperating witness was not present as alleged by the Government, 

              where the evidence was offered not just to impugn the witnessʹs 

              credibility, but to prove a fact that contradicted the defendantʹs 

              proffer statement, see Roberts, 660 F.3d at 163‐64.  

         C.   Application 

              Rosemondʹs proffer agreement contained a waiver that allowed his 

statements to come in as evidence ʺto rebut, directly or indirectly, any evidence 

offered or elicited, or factual assertions made, by or on behalf of [Rosemond] at 

any stage of a criminal prosecution.ʺ  App. 212.   

              The proffer statements at issue were 1) Rosemondʹs positive 

response after being asked whether he ʺunderstood that, as a result of the actions 

he took with others in September 2009, Lowell Fletcher would be killedʺ; and 

2) Rosemondʹs admission that he ʺknew [Fletcher] was going to be dead.ʺ  App. 

204.  

              We conclude that the district court erred in circumscribing both 

defense counselʹs argument and his cross‐examination of McCleod.  



                                          ‐31‐ 
 
                                                                                      
             i.     Scope of Defense Counselʹs Argument 

             The district court interpreted Rosemondʹs proffer waiver to prohibit 

any implicit argument that ʺthe Government has failed to prove that the object of 

the conspiracy and the intent of Rosemond was to murder Lowell Fletcher, as 

opposed to simply shooting him, or assaulting him, or doing violence to him,ʺ as 

that argument ʺis inconsistent with the factual assertion made during his 

proffer.ʺ  App. 238.  This ruling is at odds with our decisions in Barrow and 

Oluwanisola, both of which clearly allow defendants to argue that specific 

elements of the crime have not been proven.  See Oluwanisola, 605 F.3d at 132; 

Barrow, 400 F.3d at 119.   

             Rosemond should have been permitted to argue, without triggering 

the proffer waiver, that the Government failed to prove that he intended to 

murder Fletcher.  See Barrow, 400 F.3d at 119 (defense counsel may ʺchallenge[] 

the sufficiency of government proof on elements such as . . . intentʺ without 

triggering the proffer waiver); Oluwanisola, 605 F.3d at 132 (ʺUnder Barrow, 

[defense counsel] should have been permitted . . . to reference certain elements of 

the crime and argue that the government would be unable to sustain its burden 

of proof as to those elements.ʺ).  There is a material difference between the 

statement ʺthe Governmentʹs evidence fails to establish that Rosemond intended 



                                        ‐32‐ 
 
                                                                                        
that Fletcher be murdered, as opposed to shot or injured,ʺ and asserting as fact 

that ʺthe object of the conspiracy was to non‐fatally assault Fletcherʺ; only the 

latter is a factual assertion that would trigger the waiver.  Defense counsel never 

attempted to affirmatively argue or prove that Rosemond conspired to commit 

only a nonfatal shooting.  Cf. Roberts, 660 F.3d at 162 (finding waiver triggered 

where defense introduced flight logs and swipe‐card records to ʺurge . . . a 

factual inferenceʺ that Governmentʹs witness was in fact elsewhere); Barrow, 400 

F.3d at 119 (concluding that ʺstatement of fact in a defense opening . . . 

unequivocally identifying [a different person] as the real perpetrator of the 

charged crimesʺ triggered the waiverʹs ʺfactual assertionʺ requirement); United 

States v. Hardwick, 544 F.3d 565, 570‐71 (3d Cir. 2008) (concluding that cross‐

examination insinuating that different drug gang had particular motive to kill 

victim triggered proffer agreement waiver).  Notably, unlike the statement 

ʺRosemond intended to commit a non‐fatal shooting,ʺ the argument that there is 

insufficient evidence of intent to murder suggests no new facts and injects no 

alternate version of events inconsistent with the proffer statements.  See Roberts, 

660 F.3d at 158 (ʺ[A]rguments or questions challenging ʹthe sufficiency of 

government proof,ʹ . . . ʹwithout a factual assertion contradicting facts admitted 




                                         ‐33‐ 
 
                                                                                        
in the proffer statement,ʹ do not trigger a waiver provision.ʺ (quoting 

Oluwanisola, 605 F.3d at 133)). 

             The Government contends that implicit in the argument that there 

was insufficient evidence of intent to murder is the factual assertion that 

Rosemond did not actually intend to murder Fletcher.  Challenges to the 

sufficiency of the Governmentʹs evidence, however, will often carry with them 

the inference that events did not actually occur consistent with the Governmentʹs 

theory, and thus ‐‐ at some level ‐‐ are arguably contrary to the proffer 

statements.  The same is true when a defendant enters a plea of ʺnot guilty,ʺ but 

these are not ʺfactual assertionsʺ as they do not propose an alternate version of 

events inconsistent with the proffer statement.    

             Defense counsel was also entitled to argue that certain inferences 

from the Governmentʹs proof should not be drawn.  For example, the 

Government argued that an intent to murder should be inferred from certain 

statements made by Rosemond, such as ʺ[he would] hit [Fletcher] so fast and so 

hard, heʹs not even going to realize itʹs coming,ʺ App. 486, and ʺthese dudes ainʹt 

gonna be happy until they go to a funeral,ʺ App. 266.  Defense counsel should 

have been permitted to challenge these types of inferences by ʺattempt[ing] to 

demonstrate why the facts put in evidence by the prosecution [were] insufficient 



                                        ‐34‐ 
 
                                                                                       
to permit the jury to find the elements of the crime proved.ʺ  Barrow, 400 F.3d at 

119.  Defense counsel was entitled to argue that McCleodʹs testimony that he 

never heard Rosemond use the words ʺmurderʺ or ʺkillʺ undercut the 

Governmentʹs assertion that Rosemond intended to murder without triggering 

the waiver.  Just as the suggestion that a witness did not see the defendant rob 

the bank is not inconsistent with the defendantʹs admission that he robbed the 

bank, Oluwanisola, 605 F.3d at 133, McCleodʹs testimony that he never heard 

Rosemond say ʺmurderʺ or ʺkillʺ is not inconsistent with Rosemondʹs admission 

during the proffer session that he knew Fletcher would die.     

             ii.   Scope of Defense Counselʹs Cross‐Examination 

             Likewise, defense counselʹs questions that probed the already 

elicited fact that McCleod never heard Rosemond use the words ʺkillʺ or 

ʺmurderʺ were within bounds.  The district court found that the questions 

ʺimplied that Rosemond did not participate in a murder conspiracy or order the 

murder of Lowell Fletcher[,] . . . that any agreement to do violence to Lowell 

Fletcher was at best an agreement to commit a non‐fatal shooting of Fletcher (and 

thus not an agreement to commit a murder‐for‐hire as charged), and that 

Rosemond never intended for Fletcher to be killed.ʺ  App. 236.  These questions, 




                                        ‐35‐ 
 
                                                                                         
it concluded, were implicit factual assertions that ʺdirectly contradict[ed] 

Rosemondʹs proffer that he knew Fletcher would be killed.ʺ  Id.   

             We disagree.  The questions at issue attacked the Governmentʹs 

proof without asserting any new facts.  Rosemondʹs admission that he knew 

Fletcher would be dead is not inconsistent with McCleodʹs testimony that the 

words ʺkillʺ and ʺmurderʺ were not used in their discussions, and the 

Government offered other proof of that intent.  See Oluwanisola, 605 F.3d at 133 

(explaining that witness fabrication of an event does not necessarily imply that 

the event did not occur).  Rosemond could have intended the shooting to be a 

murder without saying as much to McCleod or using those specific words before 

the fact.  Indeed, the Governmentʹs theory rests on that very scenario.  See 

Appelleeʹs Br. 35‐36 (ʺThe factual assertion implied by the Government . . . was 

that, notwithstanding the prior inconsistent statements by McCleod, it became 

clear to McCleod that Rosemond intended for Fletcher to be killed as part of the 

attack McCleod was hired to carry out, which is entirely consistent with 

Rosemondʹs proffer statement.ʺ).  Such inquiry into exculpatory facts already 

elicited by the Government did not trigger the waiver.  See Barrow, 400 F.3d at 

119 (ʺ[D]efense arguments that attempt to demonstrate why the facts put in 

evidence by the prosecution are insufficient to permit the jury to find the elements 



                                         ‐36‐ 
 
                                                                                          
of the crime proved [are not factual assertions that trigger the proffer agreement 

waiver].ʺ (emphasis added)).  Drawing the juryʹs attention to the fact that 

McCleod did not discuss killing or murdering in those words with Rosemond 

was simply an attempt to highlight the supposed insufficiency of Government 

proof on the element of intent.   

             Again, and most importantly, defense counsel did not accuse 

McCleod of actually conspiring with Rosemond to commit a non‐fatal shooting, 

or make factual assertions to that effect.   To the extent the questions might also 

have carried the implication that Rosemond did not actually intend to have 

Fletcher murdered, they were no more inconsistent with the proffer waiver than 

entering a plea of not guilty or challenging the sufficiency of the evidence. 

             As the district court correctly ruled, questions challenging the 

credibility of a witness do not trigger the waiver provision absent factual 

assertions contradicting the proffer statement.  See Roberts, 660 F.3d at 158.  Thus, 

it was permissible for defense counsel to ask questions regarding McCleodʹs 

prior statement that he never heard Rosemond use the words ʺkillʺ or ʺmurder,ʺ 

as such questioning was not inconsistent with Rosemondʹs proffer statement that 

he ʺknew [Fletcher] was going to be dead.ʺ  App. 204.    




                                         ‐37‐ 
 
                                                                                           
             Finally, it is significant that at both trials it was the Government that 

elicited from McCleod the fact that Rosemond did not use the words ʺmurderʺ or 

ʺkill.ʺ  The Government did so on its direct examination of McCleod at the first 

trial, and during its redirect examination of McCleod at the second trial.  At 

minimum, the Government opened the door, and defense counsel should not 

have been foreclosed from following up in cross‐examination, recross‐

examination, or summation.  Because the district courtʹs interpretation of the 

scope of the waiver provision was unduly narrow, its restrictions on Rosemondʹs 

ability to cross‐examine his witnesses and mount an effective defense violated 

the Sixth Amendment.  See Oluwanisola, 605 F.3d at 133.   

      D.     Harmlessness 

             Constitutional errors of this type are subject to harmless error 

review.  Oluwanisola, 605 F.3d at 133.  In assessing harmlessness, we ask ʺwhether 

we can ʹconclude with fair assuranceʹ that the errors ʹdid not substantially 

influence the jury.ʹʺ  Id. (quoting United States v. Ivezaj, 568 F.3d 88, 98 (2d Cir. 

2009)).  We consider ʺ(1) the importance of . . . unrebutted assertions to the 

governmentʹs case; (2) whether the excluded material was cumulative; (3) the 

presence or absence of evidence corroborating or contradicting the governmentʹs 

case on the factual questions at issue; (4) the extent to which the defendant was 



                                          ‐38‐ 
 
                                                                                            
otherwise permitted to advance the defense; and (5) the overall strength of the 

prosecutionʹs case.ʺ  United States v. Gupta, 747 F.3d 111, 133‐34 (2d Cir. 2014) 

(alteration in original) (quoting Oluwanisola, 605 F.3d at 134)).   

                      The error was not harmless.  Indeed, the Government does not even 

argue in the alternative that it was.  See Govʹt Br. 31‐44.  The Government did, 

however, make such an argument in Oluwanisola, in similar circumstances.  And 

we rejected that argument, even though, in that case, ʺdefense counsel was 

permitted to make sufficiency arguments during summation.ʺ  605 F.3d at 134.  

Here, defense counsel was not permitted to make any sufficiency argument at 

any point during trial, whether during his opening, cross‐examination, or closing.  

The district courtʹs ruling therefore ʺhad the effect of severely limiting 

[Rosemondʹs] ability to mount an effective defense.  In a situation such as this 

one, where defense counsel risked letting the horse out of the barn if he did not 

closely adhere to the courtʹs ruling, this limitation was substantial.ʺ  Id.   

                      We hold that the preclusion of defense arguments and cross‐

examination was not harmless error, and vacate Rosemondʹs convictions and 

remand for a new trial.4   

                                              
           4Because we vacate the convictions on these grounds, we do not reach 
Rosemondʹs argument that the district court abused its discretion in admitting certain 
uncharged act evidence as excessive and prejudicial.   


                                                 ‐39‐ 
 
                                                                                           
II.   Sufficiency of the Evidence 

             Rosemond also argues that the Government failed to produce 

sufficient evidence to prove that Rosemond committed murder for hire or 

conspired to murder for hire because of the lack of evidence that Rosemond 

intended that Fletcher be killed.  We reach this question despite our decision that 

Rosemondʹs conviction should be vacated on the grounds discussed above 

because, ʺif we were to conclude that there was insufficient evidence, we would 

be required to direct the district court to enter a judgment of acquittal,ʺ instead of 

a vacatur and remand for a new trial.  Oluwanisola, 605 F.3d at 134 n.4.   

             We review challenges to the sufficiency of evidence de novo, and will 

uphold a conviction if ʺany rational trier of fact could have found the essential 

elements of the crime beyond a reasonable doubt.ʺ  United States v. Vernace, 811 

F.3d 609, 615 (2d Cir. 2016) (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)).  

In doing so, we ʺmust view the evidence in the light most favorable to the 

government, crediting every inference that could have been drawn in the 

governmentʹs favor, and deferring to the juryʹs assessment of witness credibility 

and its assessment of the weight of the evidence.ʺ  United States v. Coplan, 703 

F.3d 46, 62 (2d Cir. 2012) (quoting United States v. Chavez, 549 F.3d 119, 124 (2d 

Cir. 2008)).  ʺA defendant bears a heavy burden in seeking to overturn a 



                                         ‐40‐ 
 
                                                                                       
conviction on grounds that the evidence was insuﬃcient.ʺ  United States v. 

Aleskerova, 300 F.3d 286, 292 (2d Cir. 2002) (internal quotation marks omitted).   

             There was sufficient evidence to show that Rosemond committed a 

murder for hire and conspired to do so with his associates.  First, through 

cooperating witnesses, the Government presented a number of statements made 

by Rosemond from which an intent to murder could be inferred.  For instance, 

witnesses testified that Rosemond said ʺsomething like theyʹre not going to 

understand what it is until theyʹre carrying a coffin,ʺ App. 315, and in connection 

with Fletcherʹs anticipated return home from prison, that ʺthese dudes ainʹt 

gonna be happy until they go to a funeral,ʺ App. 266.  Second, the jury could 

infer from the extent of planning and coordination that murder was the object of 

the conspiracy.  Third, while Rosemond paid Czar associates $5,000‐$10,000 for 

nonfatal attacks on other G‐Unit associates, their homes, and their cars, he 

offered $30,000 to anyone who would bring him Fletcher.  Compared to the other 

shootings described during the course of the trial, the Fletcher shooting involved 

multiple meetings, coordination, and stealth, including the purchase of a 

separate phone used exclusively for communicating with Fletcher.  Finally, 

Rosemondʹs behavior following Fletcherʹs death could reasonably imply that his 

goal had been achieved.  After hearing that Fletcher had been killed, rather than 



                                        ‐41‐ 
 
                                                                                           
become angry or express regret, Rosemond gloated to friends about what had 

occurred and paid the participants for their actions.   

                      In sum, viewing the evidence in the light most favorable to the 

Government, we conclude there was sufficient evidence to support Rosemondʹs 

convictions, and therefore decline to direct the District Court to enter a judgment 

of acquittal.5    

                                                 CONCLUSION 

                      For the reasons set forth above, we VACATE Rosemondʹs 

convictions and REMAND to the district court for further proceedings consistent 

with this opinion.    




                                              
           5   We note that our holding that the district courtʹs error was not harmless 
but that a judgment of acquittal should not be entered is not internally inconsistent. The 
standards that we apply to determine whether an error was harmless and whether a 
judgment of acquittal should be entered are substantially different.  When undertaking 
the latter analysis, we ask whether ʺany rational trier of fact could have found the 
essential elements of the crime beyond a reasonable doubt.ʺ  Vernace, 811 F.3d at 615.  
Just because a rational trier of fact could have found that Rosemond had the requisite 
intent does not mean that a rational trier of fact must have done so, or that we can 
ʺconclude with fair assurance that the [district courtʹs] errors did not substantially 
influence the jury.ʺ  Oluwanisola, 605 F.3d at 133 (internal quotation marks omitted). 


                                                     ‐42‐